EXHIBIT 32.1 Section 1350 Certifications STATEMENT FURNISHED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned are the Chief Executive Officer and Chief Financial Officer of UpSNAP, Inc.This Certification is made pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. This Certification accompanies the annual report on Form 10-KSB of UpSNAP, Inc. for the period ended September 30, 2007. The undersigned certifies that such 10-KSB Report fully complies with the requirements of Section 13(a) or 15(d)of the Securities Exchange Act of 1934 and that the information contained in such 10-KSB Report fairly presents, in all material respects, the financial condition and results of operations of UpSNAP, Inc. as of September 30, 2007. This Certification is executed as of January 14, By: /s/ Tony Philipp Name: Tony Philipp Title: CEO and President (Principal Executive Officer) By: /s/ Paul Schmidt Name: Paul Schmidt Title: Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to UpSNAP, Inc. and will be retained by UpSNAP, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
